United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-2493
                                   ___________

Wilson Carwell,                        *
                                       *
                   Appellant,          *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Arkansas.
Kenneth S. Apfel, Commissioner, Social *
Security Administration,               *      [UNPUBLISHED]
                                       *
                   Appellee.           *
                                 ___________

                             Submitted: January 5, 2000

                                  Filed: January 12, 2000
                                   ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Wilson Carwell appeals the dismissal of his complaint seeking review of the
commissioner's decision to deny Carwell disability insurance benefits. After reviewing
the record and the parties' briefs, we conclude the district court correctly dismissed
Carwell's complaint as untimely under 42 U.S.C. § 405(g). We thus affirm the district
court's judgment. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-